The defendant was convicted on appeal in the circuit court for a violation of section 50 of the Penal Code of the city of Attalla, which provides: "Any person who carries concealed about his person a bowie knife, knife, razor or instrument of like kind or description or a pistol or fire arms of any other kind or description, or an air gun, must on conviction be fined not less than ten nor more than fifty dollars." Proof was made by the city that within its jurisdiction and within the limitation of prosecution the defendant carried a pistol concealed about his person. It is contended by appellant that the proof was not sufficient to sustain a conviction. We find to the contrary.
The ordinance of the city was properly pleaded and proven by the city clerk, who was the custodian of the city's records.
We find no error in the record, and the judgment is affirmed.
Affirmed. *Page 660